Case 4:21-cv-00072-TWP-DML Document 19 Filed 08/13/21 Page 1 of 5 PageID #: 121




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 MATTHEW ELLIOTT,                      )
                                       )
                     Plaintiff,        )
                                       )
                  v.                   )                        No. 4:21-cv-00072-TWP-DML
                                       )
 CLARKSVILLE POLICE DEPARTMENT, et al. )
                                       )
                     Defendants.       )

         ORDER GRANTING PLAINTIFF'S MOTION TO DISMISS, SCREENING
               COMPLAINT, DISMISSING INSUFFICIENT CLAIMS,
                  AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Matthew Elliott has paid the filing fee and is represented by counsel. Although

 the events alleged in the complaint took place while Mr. Elliott was incarcerated at the Clark

 County Jail, it is unclear whether Mr. Elliott remains incarcerated at this time. This is relevant

 because if he is a "prisoner" as defined by 28 U.S.C. §1915A(c), the Court has an obligation under

 28 U.S.C. § 1915A(b) to screen his complaint. In any event, the Court has the inherent authority

 to screen the complaint on its own. See Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307-08 (1989) (in

 forma pauperis statute "authorizes courts to dismiss a 'frivolous or malicious' action, but there is

 little doubt they would have power to do so even in the absence of this statutory provision."); Rowe

 v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the power to screen complaints

 filed by all litigants, prisoners and non-prisoners alike, regardless of fee status."). This step shall

 be taken in this case.

                                   I.     SCREENING STANDARD

        Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious,

 fails to state a claim for relief, or seeks monetary relief against a defendant who is immune from
Case 4:21-cv-00072-TWP-DML Document 19 Filed 08/13/21 Page 2 of 5 PageID #: 122




 such relief. In determining whether the complaint states a claim, the Court applies the same

 standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). For the complaint to survive

 dismissal, it "must contain sufficient factual matter, accepted as true, to state a claim for relief that

 is plausible on its face. A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                       II.      THE COMPLAINT

         Mr. Elliott names nine defendants: (1) Clarksville Police Department; (2) Chief Mark

 Palmer of the Clarksville Police Department; (3) Officer Derek Crawford of the Clarksville Police

 Department; (4) Town of Clarksville; (5) Clark County Sheriff's Department; (6) Sheriff Jamey

 Noel; (7) Scott Maples, Chief Deputy of the Clark County Jail; (8) Eric Amy, Clark County Jail

 Officer; and (9) William Rice, Clark County Jail Officer.

         In his complaint, Mr. Elliott alleges the following. On May 14, 2019, Mr. Elliott was

 approached by security in the Clarksville Walmart and escorted to the security office where it was

 alleged he had stolen items from the store. Officer Crawford responded to the call from Walmart

 security, arrested and handcuffed Mr. Elliott, and transported him to the Clark County Jail. Upon

 arriving at the Clark County Jail, Officer Crawford removed a baggie of what appeared to be

 methamphetamine from Mr. Elliott's sock. Officer Crawford placed the baggie on top of his vehicle

 and then slammed Mr. Elliott to the ground to prevent him from lunging toward the baggie. As a

 result, Mr. Elliott suffered a broken left clavicle. Mr. Elliott informed Clark County Jail personnel

 during his booking that he believed his shoulder was broken and that he was unable to raise his

 arm.
Case 4:21-cv-00072-TWP-DML Document 19 Filed 08/13/21 Page 3 of 5 PageID #: 123




        After booking, Officers Amy and Rice told him to strip, shower, and change into his

 jumpsuit. When Mr. Elliott told Officers Amy and Rice that he was unable to lift his arm to take

 off his shirt, they became angry and physically assaulted him. Mr. Elliott was taken to Clark

 Memorial Hospital for x-rays which revealed that he had a fracture at the clavicle and fractured

 ribs. He alleges claims pursuant to 42 U.S.C. § 1983 and Indiana state law. He seeks compensatory

 damages, punitive damages, and his attorney's fees and costs pursuant to 42 U.S.C. § 1988.

                                          III.    DISCUSSION

        Applying the screening standard above to the factual allegations in the complaint, certain

 claims are dismissed while other claims shall proceed as submitted.

        A. Claims That Are Dismissed

        First, Mr. Elliott has moved the Court to dismiss with prejudice any claims against the

 Clarksville Police Department. In its answer to Mr. Elliott's complaint, the Clarksville Police

 Department consented to the dismissal of any claims alleged against it. See dkt. 10 at 1, fn. 1.

 Accordingly, Mr. Elliott's motion, dkt. [9], is GRANTED to the extent that any claims against the

 Clarksville Police Department are DISMISSED with prejudice.

        Any official-capacity claims against Chief Palmer and Officer Crawford are likewise

 DISMISSED, as these claims are the same as claims against the Clarksville Police Department.

 See McMillian v. Monroe County, Alabama, 520 U.S. 781, 785 n.2 (1997) (finding that an official-

 capacity suit is the same as a suit against the entity of which the officer is an agent).

        Next, Mr. Elliott's individual-capacity claims against Sheriff Noel and Chief Deputy Maple

 are DISMISSED for failure to state a claim upon which relief can be granted. Although Mr. Elliott

 alleges that these two supervisory officials provided "deliberately indifferent supervision and

 discipline" to Officers Amy and Rice, dkt. 1 at 13, ¶¶ 65, 67, his allegations are based, in essence,
Case 4:21-cv-00072-TWP-DML Document 19 Filed 08/13/21 Page 4 of 5 PageID #: 124




 on a theory of respondeat superior. But, "[t]he doctrine of respondeat superior is not applicable to

 § 1983 actions; to be held individually liable, a defendant must be personally responsible for the

 deprivation of a constitutional right." Childress v. Walker, 787 F.3d 433, 437–38 (7th Cir. 2015).

 See also Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 614 (7th Cir. 2002) ("[U]nder § 1983,

 a plaintiff may not rely on the doctrine of respondeat superior to hold supervisory officials liable

 for the misconduct of their subordinates."). Because Mr. Elliott's complaint does not include any

 specific allegations that Sheriff Noel or Chief Deputy Maple were personally involved in the

 excessive force alleged used against him by Officers Amy and Rice, he has failed to state

 individual-capacity claims against Sheriff Noel or Chief Deputy Maple.

          Finally, any official-capacity claims against Sheriff Noel, Maple, and Officers Amy and

 Rice are dismissed as redundant to the Monell policy and failure-to-supervise claims alleged

 against the Clark County Sheriff's Department. Budd v. Motley, 711 F.3d 840, 844 (7th Cir. 2013)

 ("Because a suit against a government office and the officeholder are identical, the two

 defendants—the Sheriff and his office—are redundant on this claim.").

          B. Claims That Shall Proceed

          Based on the screening standard set forth above, Mr. Elliott's complaint shall proceed with

 the following claims:

          -   Excessive force claims against Officers Crawford, Rice, and Amy in their individual
              capacities 1

          -   Monell policy and failure-to-supervise claims against the Clark County Sheriff's
              Department and the Town of Clarksville

          -   Indiana state-law claims of negligence, battery, and intentional infliction of emotional
              distress against Officers Crawford, Amy, and Rice.


 1
   It is unclear if Mr. Elliott was a convicted inmate or a pretrial detainee at the time of his allegations. If he was a
 convicted inmate, his claims proceed under the Eighth Amendment. If he was a pretrial detainee, his claims are brought
 under the Fourteenth Amendment.
Case 4:21-cv-00072-TWP-DML Document 19 Filed 08/13/21 Page 5 of 5 PageID #: 125




                                        IV.    CONCLUSION

        Mr. Elliott's complaint shall proceed as explained in Part III-B. All other claims are

 DISMISSED. Mr. Elliott's motion to dismiss, dkt. [9], is GRANTED to the extent that any claims

 against the Clarksville Police Department are DISMISSED with prejudice.

        The clerk is directed to terminate the Clarksville Police Department, Mark Palmer, Jamey

 Noel, and Scott Maple as parties to this matter.

        This matter shall proceed according to the parties' jointly tendered case management plan,

 as amended by the Magistrate Judge. See dkts. 14, 17 and 18.

        IT IS SO ORDERED.

        Date:    8/13/2021

 Distribution:

 J. Clayton Culotta
 CULOTTA & CULOTTA LLP
 clay@culottalaw.com

 Curtis Matthew Graham
 FREEMAN MATHIS & GARY, LLP
 cgraham@fmglaw.com

 R. Jeffrey Lowe
 KIGHTLINGER & GRAY, LLP (New Albany)
 jlowe@k-glaw.com

 Casey C. Stansbury
 FREEMAN MATHIS & GARY, LLP
 cstansbury@fmglaw.com
